DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).

Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takami et al Japanese Patent No. JP 2017-19531A.

With regard to claim 1, and as seen in Figure 5 below, Takami et al disclose a fluid loading joint comprising:
a first half (left side at 4) provided at an end of a first vacuum double pipe, the first half including a first inner pipe (at 8), a first outer pipe (at 7), and a first blocking member, the first outer pipe forming a vacuum space between the first inner pipe and the first outer pipe, the first blocking member blocking between the first inner pipe and the first outer pipe;
a second half (right side at 3) provided at an end of a second vacuum double pipe, the second half including a second inner pipe (at 8), a second outer pipe (at 7), and a second blocking member, the second outer pipe forming a vacuum space between the second inner pipe and the second outer pipe, the second blocking member blocking between the second inner pipe and the second outer pipe and forming a gas space between the first blocking member and the second blocking member, the gas space being filled with gas;
an annular inner insulator interposed between the first inner pipe and the second inner pipe; and
an annular outer insulator interposed between the first outer pipe and the second outer pipe, the outer insulator surrounding the inner insulator, with the gas space positioned between the outer insulator and the inner insulator.


    PNG
    media_image1.png
    485
    533
    media_image1.png
    Greyscale


With regard to claim 2, and as seen in Figure 5 above, Takami et al disclose wherein
a first inner flange is provided at a distal end of the first inner pipe,
a second inner flange is provided at a distal end of the second inner pipe, and
the inner insulator is interposed between the first inner flange and the second inner flange.

With regard to claim 7, Takami et al disclose fluid loading equipment comprising the fluid loading joint (see Figure 1).

With regard to claim 8, Takami et al disclose fluid loading equipment comprising the fluid loading joint (see Figure 1).

Allowable Subject Matter
Claims 3-6 and 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claims 3, 4, 9 and 10, the prior art of record does not teach or suggest wherein the first half includes a cylindrical holder that holds the first outer pipe such that the first outer pipe is rotatable, an outer flange that is fastened to the holder and the outer insulator is interposed between the holder and the outer flange in combination with the fluid loading joint of claims 1 and 2.

With regard to claims 5, 6, 11 and 12, the prior art of record does not teach or suggest wherein the fluid loading joint is a fixed joint, a first outer flange is provided at a distal end of the first outer pipe, a second outer flange that is fastened to the first outer flange is provided at a distal end of the second outer pipe, the inner insulator is sandwiched between the first inner flange and the second inner flange, and the outer insulator is sandwiched between the first outer flange and the second outer flange in combination with the fluid loading joint of claims 1 and 2.

Conclusion
Skarstrom, Gamet, Porath, Seki, Jung, Petrou, Walsh, Payne, Wilson, Takahashi ‘545, Chivari, Wada, Takami ‘821, Adamowicz, and Takahashi ‘691 are being cited to show examples of the mechanical state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679